Citation Nr: 1004130	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1971 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in St. Louis, Missouri, which denied the appellant's 
claims for service connection for diabetes, tinnitus and 
hearing loss of the right ear.  The case was adjudicated by 
the St. Louis RO on brokerage from the Wichita, Kansas RO, 
which has jurisdiction.

In March 2008, the Board issued a decision denying a post 
traumatic stress disorder claim, remanded the tinnitus and 
hearing loss of the right ear claims and stayed the diabetes 
claim.  The tinnitus and hearing loss claims return from 
remand for appellate consideration.  The stay imposed by the 
Secretary of Veterans Affairs on claims affected by Haas v. 
Nicholson, 20 Vet. App. 257 (2006) has been lifted.  The 
appellant did not appeal the PTSD claim or move for 
reconsideration.  Thus, the Board addresses only service 
connection for tinnitus, hearing loss of the right ear and 
diabetes mellitus in this decision.  


FINDINGS OF FACT

1.  The appellant was not exposed to herbicides during active 
service.

2.  The preponderance of the evidence does not establish that 
the appellant's diabetes mellitus had its onset in service, 
manifested within one year of service separation, or is 
otherwise related to his active military service, including 
service in Thailand.  

3.  The preponderance of the evidence is against a causal 
link between the appellant's current tinnitus had its onset 
in service or is otherwise related to his active military 
service, including an explosion.

4.  The preponderance of the evidence does not establish that 
the appellant's right ear hearing loss disability had its 
onset in service, manifested within one year of service 
separation, or is otherwise related to his active military 
service.


CONCLUSIONS OF LAW

1.  The appellant's diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The appellant's tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The appellant's hearing loss of the right ear was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's diabetes 
mellitus claim, a letter dated in February 2002 fully 
satisfied the duty to notify provisions, except for the 
degree of disability and effective date elements of Dingess.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  A letter dated in April 2008 provided such notice.  
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in April 2008, he was provided a year and a 
half to respond with additional argument and evidence and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
November 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The appellant did not receive any notice prior to the initial 
adjudication of the tinnitus or right ear hearing loss 
claims.  A letter dated in April 2008 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claims, he was not prejudiced, since he was subsequently 
provided adequate notice in April 2008, he was provided a 
year and a half to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in November 2009.  See Prickett, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant was not provided an examination for his 
diabetes mellitus claim.  The Board concludes an examination 
is not needed for this claim.  As discussed below, the 
appellant's sole contention is that he has diabetes as a 
result of inservice herbicide exposure.  The Board finds that 
the preponderance of the evidence is against a finding that 
he did.  Without such exposure, there is no inservice 
incurrence event remaining and no evidence of onset during 
service or within one year of service.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the appellant's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the appellant's diabetes mellitus 
claim since it could not provide evidence of a past event.

The appellant did receive examinations in connection with his 
tinnitus and right ear hearing loss claims.  If VA provides a 
claimant with an examination in a service connection claim, 
the examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The probative value of a medical 
opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a 2009 VA audiological examination 
to obtain an opinion as to whether his tinnitus or right ear 
hearing loss was the result of inservice noise exposure.  
This opinion was rendered by a medical professional following 
a thorough examination and interview of the appellant and 
review of the claims file.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The 
examiner laid a factual foundation for the conclusions that 
were reached.  The examiner relied in part on the absence of 
an inservice notation regarding an explosion and provided an 
opinion based on his duties on the flight line and the 
objective audiological measurements of record.  The Board has 
found the appellant's account of the explosion to be 
incredible.  Thus, the examiner's factual premise is 
consistent with the facts as found concerning the appellant's 
inservice noise exposure.  Therefore, the Board finds that 
the examination is adequate.  See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has diabetes mellitus, 
tinnitus and right ear hearing loss as a result his military 
service.  For the following reasons, the Board concludes that 
service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

a. Diabetes Mellitus

The appellant contends that he has diabetes mellitus as a 
result of inservice herbicide exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted. 

The appellant's private and VA medical records show that he 
bears a current diagnosis of diabetes mellitus.  The element 
of current disability is satisfied.  See Hickson, supra.  The 
Board turns to inservice incurrence.  

The appellant's contentions rely on the presumptions in favor 
of service connection for diabetes mellitus, type II.  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  Diabetes 
mellitus, type II, is among the diseases eligible for the 
rebuttable presumption of service connection.  38 C.F.R. 
§ 3.309.  

For the presumption to apply, the appellant must have been 
present at some point on the landmass or inland waters of 
Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The appellant's DD 214 indicates that he had eleven months, 
twenty five days foreign service in Indochina during the 
Vietnam conflict.  He was awarded the Vietnam Service Medal 
(VSM) and the Republic of Vietnam Campaign Medal (RVCM) and 
the Armed Forces Expeditionary Medal (AFEM) for service in 
Thailand.  

The Board notes that the VSM and the RVCM did not require 
that a veteran have set foot in Vietnam to have been awarded.  
See id.  Similarly, the appellant's AFEM was not awarded for 
service in Vietnam.  

The appellant's original claim in May 2001 states that he 
wanted to claim service connection for residuals of Agent 
Orange exposure.  The appellant contends that he entered 
Vietnam during the recovery of downed aircraft.  The 
appellant was stationed at Takhli Air Force Base in Thailand, 
but also listed Phang Rang (the spelling is unclear) Air 
Force Base in Vietnam, in a February 2002 statement regarding 
his PTSD claim.  In November 2003 stressor statement, the 
appellant indicated that he had entered Vietnam in support of 
Operations Linebacker II and Constant Guard V.  He stated 
that he went throughout the South East Asia Theater, 
including Laos, Cambodia, Thailand, and South and North 
Vietnam.  He also listed Phnom Penh (spelling corrected) and 
Phang Pharng.  He stated that his unit was the 27th F.M.S. 
T.A.C. attached to the 366th and 347th Tactical Fighter 
Wings. 

The Board discussed the appellant's allegations regarding his 
service in the March 2008 decision which denied service 
connection for PTSD.  Common historical knowledge is that 
Operations Constant Guard V and Linebacker II occurred in 
1972, well prior to the appellant's arrival in theater.  The 
Board notes that it does not appear as if the veteran made a 
mistake identifying the years of his foreign service as 1973 
and 1974 instead of 1972 when completing the questionnaire as 
his service medical records verify his treatment at Takhli 
Air Base in September 1973 through June 1974.  A performance 
report covering the period of June 1973 to June 1974 
indicates that his unit was assigned to Takhli.  Finally, the 
appellant's DD 214 indicates eleven months, twenty five days 
of foreign service.  While the RO was unable to obtain 
records specifying that service, the Board finds that the 
appellant's service medical records indicate that his August 
1973 to August 1974 foreign service dates are consistent.  
This being the case, the appellant could not have 
participated in Linebacker II.  Another Constant Guard 
mission is referenced as occurring in August 1973, as the 
last of the Constant Guard missions.  The Board notes that 
the appellant would have been in theater for this, but there 
is no indication that any aircraft were lost during this 
final mission.

The appellant submitted internet research regarding the 
Takhli Air Base and the squadrons based there between 1972 
and 1974.  The Board has reviewed these records and they do 
not support his accounts of venturing into Vietnam.  The 
research consists of timelines created by other veterans of 
the actions at Takhli.  They indicate units assigned to the 
Base, aircraft used and aircraft lost.  They also indicate 
the approximate dates that certain Operations occurred.  In 
reviewing the timeline, the Board notes that it verifies that 
Operations Constant Guard V and Linebacker II occurred during 
1972, prior to the appellant's arrival in theater.  As noted, 
Constant Guard continued until August 1973.  One statement 
from a pilot assigned to Takhli from March to August 1973 
indicates that one aircraft was lost due to a mid air 
collision over Cambodia.  Even if the appellant were to have 
been dispatched to recover the aircraft, he would not have 
entered Vietnam.  The remaining portions of the timelines do 
not indicate any aircraft losses or casualties during the 
period that the appellant was stationed at Takhli.  There is 
no other listed aircraft loss of downed crew that required 
rescue during the appellant's service in Thailand.  
Accordingly, none of this evidence supports his contentions 
that he entered Vietnam.

The appellant also indicated that he had participated in 
Operation Homecoming in treatment records obtained from the 
Social Security Administration.  Operation Homecoming 
involved the repatriation of U.S. prisoners of war following 
the ceasefire with North Vietnam in January 1973.  The 
operation was complete as of April 1973.  According to his 
own dates of service, he could not have participated in the 
operation.  

The Board finds the appellant's account of entering Vietnam 
is contradicted by the evidence developed during his PTSD 
claim.  The Board finds that the appellant's statements are 
not credible.  In light of the foregoing, the Board cannot 
find any credible evidence that the appellant was in fact 
exposed to herbicides during service.  Thus, the evidence of 
record does not satisfy the presumption.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii), supra.  

The Board also notes that the appellant's medical records 
refer to the appellant's disability as "diabetes mellitus", 
without specifying whether it is type I or II.  As the 
presumption is not satisfied on other grounds, remand for 
clarification is not warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The Board notes that, absent inservice herbicide exposure, 
there is no remaining allegation regarding inservice 
incurrence or incident to which diabetes mellitus may be 
related.  The appellant's service treatment records do not 
mention complaints of, diagnoses of or treatment for diabetes 
mellitus.  The appellant's private medical records indicate 
that the diabetes mellitus was "newly recognized" in August 
1999.  The appellant does not argue that the diabetes has 
been present since service.  There is no evidence to support 
onset during service.  Additionally, none of the records 
indicate that the diabetes was the result of a longstanding 
problem dating to service.  The Board finds that there is no 
other evidence of nexus to service in the absence of the 
argument regarding herbicide exposure.  The Board finds that 
preponderance of the evidence does not establish that the 
appellant's diabetes mellitus was had its onset in service or 
is otherwise related to his active military service.  Thus, 
service connection is not warranted on a direct basis.  See 
Hickson, supra.  

Finally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  As mentioned, the appellant's diabetes mellitus was 
not diagnosed until twenty four years after his separation 
from service.  There is no evidence to establish that the 
diabetes was present to a compensable degree within one year 
of separation from service.  The appellant cannot benefit 
from the presumption.  See id.  

In sum, the Board finds that the preponderance of the 
evidence does not establish that the appellant's diabetes 
mellitus was had its onset in service, manifested within one 
year of service separation, or is otherwise related to his 
active military service, including service in Thailand.  As 
such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Tinnitus and Right Ear Hearing Loss

The appellant contends that he has tinnitus and right ear 
hearing loss which he feels are due to noise exposure in 
service.  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  

At a January 2003 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
75
95







Speech recognition was 68 percent the right ear.  The 
appellant clearly has a hearing loss disability for VA 
purposes.  See Hensley, supra.  The appellant also submitted 
a March 2002 private audiology report, which shows hearing 
loss as well, but in graphical, not tabular form.  As the 
current disability element is established by the VA 
examination report, interpretation of the private report is 
not necessary.  The January 2003 VA examination report also 
indicates that the appellant has tinnitus.  The element of 
current disability is established for both claims.  See 
Hickson, supra.  

The appellant contends that he had noise exposure during 
service, from helicopter noise, long arms fire, jet engines 
and general aircraft noise.  The appellant's service 
personnel records show that he served as a flight mechanic.  
Noise exposure is consistent with the conditions of service 
on a flight line and as a mechanic.  The Board will assume 
for the purposes of this decision that the appellant had 
inservice noise exposure.  38 U.S.C.A. § 1154(a).

At the January 2003 VA examination, the appellant provided a 
report of his medical history, including his noise exposure 
during service.  The appellant reported being in an air 
rescue unit with noise exposure from helicopters, long arms 
fire, jet engines and general aircraft noise.  He also 
reported that, in 1973, an explosion occurred about 20 feet 
from a helicopter he was in.  The explosion supposedly caused 
the helicopter to roll and crash.  He reported bleeding from 
the ears afterward and that the explosion occurred on his 
right side.  The appellant reported that he was unsure of 
when his tinnitus began, but was sure that it was related to 
service.  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  In this instance, the 
appellant's account of his tinnitus does not establish 
continuity to the alleged inservice explosion or to service 
at all.  A lay observer is perfectly competent to report his 
experiences, including an explosion and bleeding from the 
ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  As discussed above and in the March 2008 Board 
decision on PTSD, the Board has found the appellant's 
statements regarding his service to be incredible due to 
contradictions with every piece of evidence secured to verify 
his experiences.  There is no evidence of record in the 
appellant's service treatment or personnel records that 
confirms that an explosion occurred or that the appellant 
ever bled from the ears.  As a result, the Board assigns very 
little probative weight to his allegations of an explosion.  
The appellant's personnel records do confirm his service as 
an aircraft mechanic in a recovery unit.  Noise exposure 
would be consistent with such service.  The Board considers 
the evidence of noise exposure due to aircraft noise to be 
established.  See 38 U.S.C.A. § 1154(a)(2002).  The mere fact 
that the appellant had noise exposure during service does not 
mean that either his hearing loss or tinnitus is related to 
service.  

At his entry to service physical examination in August 1971, 
the appellant underwent an authorized audiological 
evaluation.  Right ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
N/A
5

At separation from service in February 1975, the appellant 
underwent an authorized audiological evaluation.  Right ear 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20

The appellant also completed a report of medical history.  In 
it, he indicated that he did not know if he had hearing loss.  
Speech recognition ability was not tested at either 
examination.

Additionally, the Board indicated that this may represent a 
shift in hearing acuity during service in the March 2008 
remand of the right ear hearing loss issue.  The examiner at 
the appellant's May 2009 VA examination indicated that this 
was not a shift and that the hearing tests were consistent 
with one another.  The Board defers to the examiner's expert 
opinion.  The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley, at 157.  Thus, the appellant's right 
ear hearing acuity was within the normal threshold.

There is no indication from the appellant's service treatment 
records that he had tinnitus during service.  The physical 
examinations and treatment notes make no references to it.  
The appellant denied ear trouble on his report of medical 
history at separation.  During his January 2003 and May 2009 
VA examinations, he indicated that he was not sure when his 
tinnitus began, but stated he was sure that it was due to the 
explosion.

The appellant submitted at a March 2002 private audiology 
report in support of his claim.  This document lists several 
contributing factors to hearing loss and tinnitus, including 
noise exposure, Agent Orange exposure, diabetes, and a car 
accident.  Of these, only the inservice noise exposure has 
been established as occurring during service or is the result 
of service.  The report does not indicate that the noise 
exposure was inservice only or was also post-service and does 
not indicate whether the noise exposure was at least as 
likely as not the cause of his right ear hearing loss.  Thus, 
the Board finds that the March 2002 report is too indefinite 
to support a finding of a nexus to service.  See Nieves-
Rodriguez, supra.  

The RO sent the appellant and his record for January 2003 and 
May 2009 VA examinations and opinions to determine if his 
current complaints of tinnitus and right ear hearing loss 
were related to service.  In January 2003, the appellant 
provided the history described above.  Following interview 
and examination of the appellant and review of the claims 
file and his service treatment records, the examiner 
concluded that his right ear hearing loss was not at least as 
likely as not related to service.  The examiner indicated 
that the etiology of the tinnitus was unclear and that it 
would be speculation to try to attribute it to a particular 
cause.  In the May 2009 examination, the appellant restated 
the same history.  Following interview and examination of the 
appellant and review of the claims file and his service 
treatment records, the examiner concluded that his right ear 
hearing loss and tinnitus were not at least as likely as not 
related to service.  The examiner pointed to the normal 
separation audiometric results as the primary reason for the 
hearing loss being unrelated to service.  The examiner 
pointed to the absence of a notation of tinnitus as the 
reason for that disorder not being related to service.  The 
examiner indicated that the tinnitus was most likely the 
result of his hearing loss.  

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The Board recognizes that 
the appellant is competent to report the noise exposure on 
the flight line, but finds his account of an explosion to be 
incredible.  The mere fact of some noise exposure in service 
is not enough to establish a nexus between noise exposure and 
his current right ear hearing loss or tinnitus disabilities.  
The appellant had normal hearing at separation.  The 
appellant denied hearing loss at that time.  The May 2009 
opinion is competent, based on the facts of record, interview 
and examination, offering a rationale as to why both 
disorders are unrelated to service.  The Board finds that the 
preponderance of the evidence is against a relationship 
between the appellant's current right ear hearing loss or 
tinnitus disability and any incident of service, including 
noise exposure working as an aircraft mechanic.  Service 
connection on a direct basis must be denied.  See Hensley and 
Hickson, both supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system (including sensorineural hearing loss) become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The appellant's right ear hearing loss was not shown 
for decades after service.  The appellant cannot benefit from 
the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's right ear hearing loss 
and tinnitus claims.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss of the 
right ear is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


